DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,10-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20070064725A in view of Wendt 6,352,141 and WO 2018/059748.
Regarding claims 1,15 KR ‘725 shows a method for producing a brake disc using first and second austenitizing processes as shown in table 1.  Note the first and second austenitizing temperatures of between 900-980 deg C and 300-400 deg C for between 1-2 Hours.  As described in the translation of the document the process uses a quenching rate so as to avoid the formation of pearlite.
Lacking in KR ‘725 is a specific showing of the brake disc w/ fastening portion having the claimed wall thickness (1.5-4.5 mm) and the lamellar graphite limitation.  Note however the disc of KR ‘725 does contain graphite.
The reference to Wendt is described in applicant’s specification on page 1 (with reference to the DE ‘116 equivalent) which is similar in purpose to the KR ‘725 document discloses a brake disc that is produced from a blank and uses a casting method to produce the brake disc with lamellar graphite.  Note this disc is also subjected two similar austenitizing/austempering processes as KR ‘725.  See col 5 lines 22-30.
The reference to WO ‘748 shows in figure 3 a one piece brake disc/ fastening portion with a wall thickness Wb/10 of 2-3.5mm.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious that the method disclosed in KR ‘725 could be used to produce a brake disc from a blank having lamellar graphite, as taught by Wendt (and per applicant’s disclosure), since KR ‘725 uses a similar casting process to that of Wendt.  Further, to have formed the brake disc w/ fastening portion from one piece, and a wall thickness in the claimed range, would have been obvious in light of WO ‘748 to save on time and manufacturing costs for a particular vehicle/application.
Regarding claims 2-6,12-14,16,17 as described above KR ‘725 meets the claimed requirements.
Regarding claims 7,11,15 since applicant’s method step is designed to avoid the formation of pearlite, and since KR ‘725 desires to avoid the formation of pearlite by using quenching rate that does this (although the specific rate is not specified numerically) one having ordinary skill in the art would have found it obvious to have performed the quenching step as per applicant’s.
Regarding claims 10,20 since KR ‘725 does not specifically describe using a wear protection coating/layer it would have been an obvious choice to have abstained from applying the coating simply to save on costs.
Claim(s) 9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘725/Wendt/WO ‘748 as applied to claim 1 above, and further in view of Kuckert et al. U.S. 2020/0217382.
Regarding claims 9,19 KR ‘725, as modified, lacks using an anti-wear/corrosion protective coating.
The reference to Kuckert is simply relied upon to show such coatings are notoriously well known in the art.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have further modified KR ‘725 with an anti-wear/corrosion protective coating, as taught by Kuckert, to protect the brake disc against wear during high temperature applications.
Allowable Subject Matter
Claims 8,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/30/22